134 S.E.2d 171 (1964)
261 N.C. 152
Bill R. PRICE
v.
STATE CAPITAL LIFE INSURANCE COMPANY.
No. 403.
Supreme Court of North Carolina.
January 17, 1964.
*172 Charles F. Lambeth, Jr., Thomasville, for plaintiff appellant.
Allen, Steed & Pullen, Raleigh, and William B. Mills, Thomasville, by Thomas W. Steed, Jr., Raleigh, for defendant appellee.
SHARP, Justice.
Whether plaintiff offered any evidence tending to show that the operation performed upon Mrs. Price was the result of an existing sickness is the question posed by this appeal.
Webster's New International Dictionary, Second Edition, Unabridged, defines sickness: "1. a Diseased condition; illness; ill health. b A disordered or weakened condition in general. `A great sickness in his judgment.' Shak. 2. a A malady; a form of disease * * *." This definition was approved in Reserve Life Insurance Company v. Lyle, Okl., 288 P.2d 717, 53 A.L.R. 2d 682. This Court has several times quoted, with approval, the following definitions of disease:
"* * * `an alteration in the state of the human body * * * or of some of its organs or parts interrupting or disturbing the performance of the vital functions, or of a particular instance or case of this'; as `deviation from the healthy or normal condition of any of the functions or tissues of the body'; and as a `morbid condition of the body'." Bailey v. Life Insurance Co., 222 N.C. 716, 24 S.E.2d 614, 166 A.L.R. 826; McGregor v. General Accident, Fire & Life Assurance Corporation, 214 N.C. 201, 198 S.E. 641.
*173 While the words "sickness" and "disease" are technically synonymous, "when given the popular meaning as required in construing a contract of insurance, `sickness' is a condition interfering with one's usual activities, whereas disease may exist without such result; in other words, one is not ordinarily considered sick who performs his usual occupation, though some organ of the body may be affected, but is regarded as sick when such diseased condition has advanced far enough to incapacitate him." 29A Am.Jur., Insurance § 1154; 10 Couch on Insurance 2d § 41:801.
Closely analogous to the instant case is that of Reserve Life Insurance Company v. Whitten, 38 Ala.App. 455, 88 So. 2d 573. There suit was brought upon an insurance policy which provided for benefits for hospital confinement "resulting from sickness." A tubal ligation was performed on the plaintiff because she had hemorrhaged very seriously during past pregnancies and another would endanger her life. When asked if an existing illness necessitated the operation, plaintiff's physician testified that the operation was performed to prevent a potential illness; that if plaintiff did not again become pregnant she would have no further trouble. In denying recovery, the Alabama Court said, "* * * (W)e are of the opinion his (the doctor's) testimony shows conclusively that the operation for which plaintiff is seeking to recover was not performed to relieve any existing condition, but was performed solely for the purpose of preventing a possible future pregnancy and a possible severe hemorrhaging resulting therefrom."
We think it clear that the policy involved herein does not cover an operation to prevent a potential sickness but was intended to include only hospitalization resulting from an actual existing illness. Therefore, if the operation upon plaintiff's wife was performed solely to prevent a future pregnancy, either because it might activate the arrested tuberculosis or cause another emotional disturbance, it clearly was not within the policy coverage. However, if one of the purposes proximately contributing to the decision to perform the operation was to eliminate a post-partum depression serious enough to be classified as a sickness, the operation was covered. The expression "confined to a * * * hospital by reason of * * * sickness," contained in the policy in suit, connotes an active state of illness or a condition which itself is the cause of hospital confinement. Reserve Life Insurance Company v. Lyle, supra.
Certainly during the nine months of her fourth pregnancy, Mrs. Price had an illness connected with, but in addition to, her pregnancy. The evidence of Dr. Jones tended to show that following the birth of the child she improved but did not completely recover. He observed her for one month and came to the conclusion that she was headed for a post-partum psychosis if the tubal ligation was not performed.
A morbid condition of the mind, a deviation from its healthy and normal state, can be a disease or illness as well as a morbid condition of the body. Severe emotional depression, while not necessarily amounting to insanity, is akin to it. It is generally held that insanity is a sickness within the meaning of a health and accident policy. See 29A Am.Jur., Insurance § 1154 and 10 Couch on Insurance 2d § 41:802 where the cases are collected.
While there is evidence that a few weeks after the birth of her child Mrs. Price had made a normal recovery and was in good health again, discrepancies in the evidence are for the jury and not the court. High v. Atlantic Coast Line R. R., 248 N.C. 414, 103 S.E.2d 498. The evidence of the attending physician was sufficient to take the case to the jury.
The judgment of nonsuit is
Reversed.